Exhibit 10.7

AMENDMENT NO. 2 TO

CAPITAL SUPPORT AGREEMENT

This Amendment No. 2 (the “Amendment”) to the Capital Support Agreement, is made
as of the 29th day of September 2008, by and between the Northern Trust
Corporation (the “Support Provider”) and Northern Trust Global Funds plc (the
“Company”) on behalf of its sub-fund The U.S. Dollar Fund (the “Fund”).

WHEREAS, the parties have entered into a Capital Support Agreement (the
“Agreement”), dated as of February 21, 2008 and amended the Agreement on
July 15, 2008; and

WHEREAS, the Support Provider wishes to increase the level of capital support
provided to the Fund; and

WHEREAS, the parties desire to further amend the Agreement on the terms and
subject to the conditions provided herein;

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Unless otherwise expressly provided herein, capitalized terms shall have the
meanings assigned to them in the Agreement.

2. Section 1(e) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

(e) “Maximum Contribution Amount” means ninety-five million dollars
($95,000,000). The Maximum Contribution Amount may be increased at any time as
agreed by the Trust and the Support Provider.

3. Section 3(a) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event (defined below), the Support Provider will make a Capital Contribution to
the Fund in the amount equal to the least of (i) the Loss incurred as a result
of Contribution Event; or (ii) the Maximum Contribution Amount reduced by the
amount of any Capital Contribution previously made by the Support Provider to
the Fund.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Amendment No. 2 to the Capital
Support Agreement to be executed as of the date specified above.

 

NORTHERN TRUST CORPORATION By:  

/s/ William R. Dodds, Jr.

Name:   William R. Dodds, Jr. Title:   Treasurer ADDRESS FOR NOTICES: 50 South
LaSalle Street Chicago Illinois 60675 United States of America

NORTHERN TRUST GLOBAL

FUNDS PLC FOR AND ON BEHALF

OF THE U. S. DOLLAR FUND

By:  

/s/ John Fitzpatrick

Name:   John Fitzpatrick Title:   Director ADDRESS FOR NOTICES: George’s Court
54-62 Townsend Street Dublin 2 Ireland